--------------------------------------------------------------------------------

Exhibit 10.30

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. LENDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

GEL PROPERTIES, LLC
PROMISSORY NOTE


$200,000.00 Lewes, Delaware   February 10, 2012


1.

Principal and Interest

FOR VALUE RECEIVED, GEL Properties, LLC, a Delaware Limited Liability Company
(the "Company") hereby absolutely and unconditionally promises to pay to Silver
Dragon Resources, Inc. (the "Lender"), the principal amount of two hundred
thousand dollars ($200,000) as set forth herein. This note shall bear simple
interest at the rate of 6%.

2.

Repayments and Prepayments; Security.

a.               $100,000 of principal under this Note (the “1st Half”) shall be
due and payable at on September 1, 2012, and the balance of $100,000 of
principal (as well as any accrued interest) (the “Second Half) due under this
Note shall be due and payable on November 1, 2012, unless the Lender does not
meet the “current information requirements” required under Rule 144 of the
Securities Act of 1933, as amended, at which time the First Half will be due and
payable on February 10, 2013 and the Second Half will be due and payable on
April 10, 2013 .

b.               The Company may pay this Note at any time, in whole or in part.

c.               This Note shall be secured by a total of $200,000 in
convertible promissory notes issued to the Company be Seven Arts Entertainment,
Inc. (NASDAQ: SAPX). The Company shall have the right to replace the collateral
at any time with collateral of equivalent value without the prior written
consent of the Lender.

d.               This Note may not be assigned without the prior written consent
of the Company, except by operation of law.

1

--------------------------------------------------------------------------------


3. Events of Default; Acceleration.

a.               The principal amount of this Note is subject to prepayment in
whole or in part upon the occurrence and during the continuance of any of the
following events (each, an “Event of Default”): the initiation of any
bankruptcy, insolvency, moratorium, receivership or reorganization by or against
the Company, or a general assignment of assets by the Company for the benefit of
creditors. Upon the occurrence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid interest accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under this Note by similar amounts that may be due to the Company by the
Lender resulting from a promissory note issued by the Lender to the Company on
even date herewith, whether by default or otherwise.

b.               No remedy herein conferred upon the Lender is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
in addition to every other remedy hereunder, now or hereafter existing at law or
in equity or otherwise.

4. Notices.

a.               All notices, reports and other communications required or
permitted hereunder shall be in writing and may be delivered in person, by
telecopy with written confirmation, overnight delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed (i) if to a Lender, at such Lender’s address as the Lender
shall have furnished the Company in writing and (ii) if to the Company at such
address as the Company shall have furnished the Lender(s) in writing).

b.               Each such notice, report or other communication shall for all
purposes under this Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by electronic communication with confirmation, upon the
delivery of electronic communication.

5. Miscellaneous.

a.               Neither this Note nor any provisions hereof may be changed,
waived, discharged or terminated orally, but only by a signed statement in
writing.

b.               No failure or delay by the Lender to exercise any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other right, power or
privilege. The provisions of this Note are severable and if any one provision
hereof shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such invalidity or unenforceability shall affect only such
provision in such jurisdiction. This Note expresses the entire understanding of
the parties with respect to the transactions contemplated hereby. The Company
and every endorser and guarantor of this Note regardless of the time, order or
place of signing hereby waives presentment, demand, protest and notice of every
kind, and assents to any extension or postponement of the time for payment or
any other indulgence, to any substitution, exchange or release of collateral,
and to the addition or release of any other party or person primarily or
secondarily liable.

2

--------------------------------------------------------------------------------

c.               If Lender retains an attorney for collection of this Note, or
if any suit or proceeding is brought for the recovery of all, or any part of, or
for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys' fees.

d.               This Note shall for all purposes be governed by, and construed
in accordance with the laws of the State of New York (without reference to
conflict of laws).

e.               This Note shall be binding upon the Company's successors and
assigns, and shall inure to the benefit of the Lender's successors and assigns.

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.

  GEL PROPERTIES, LLC         By: [exhibit10-30x1x1.gif]         Title:        
      TRIPOD GROUP, LLC   (WITH RESPECT TO THE COLLATERAL SET   FORTH IN SECTION
1(C))       [exhibit10-30x1x2.gif]

3

--------------------------------------------------------------------------------